As filed with the Securities and Exchange Commission on September 9, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THE BUCKLE, INC. (Exact name of registrant as specified in its charter) Nebraska (State or other jurisdiction of incorporation or organization) 47-0366193 (I.R.S. Employer Identification No.) 2407 West 24th Street Kearney, Nebraska68845 (Address of Principal Executive Offices)(Zip Code) THE BUCKLE, INC. 2 (Full title of the plan) Karen B. Rhoads The Buckle, Inc. 2407 West 24th Street Kearney, Nebraska 68845 (Name and address of agent for service) (308) 236-8491 (Telephone number, including area code, of agent for service) With a copy to: Robert J. Routh, Esq. Cline Williams, Wright Johnson & Oldfather, L.L.P. 1900 U.S. Bank Building 233 South 13th Street Lincoln, Nebraska 68508 (402) 474-6900 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filerþAccelerated filer o Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered(1)(2) Proposed maximum offering price per share(3) Proposed maximum aggregate offering price(3) Amount of registration fee Common Stock Represents additional shares available for issuance under The Buckle, Inc. 2005 Restricted Stock Plan (the “Plan”). In addition, pursuant to Rule 416(a) of the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers any additional shares of Common Stock that become issuable pursuant to the anti-dilution provisions of the Plan by reason of any future stock splits, stock dividends or similar transactions. The proposed maximum offering price was determined in accordance with Rule 457(c) and Rule 457(h) under the Securities Act, based on the average of the high and low prices reported by the New York Stock Exchange on September 1, 2010. EXPLANATORY NOTE This Registration Statement on Form S-8 (the “Registration Statement”) of The Buckle, Inc. (the “Company”) is being filed pursuant to General Instruction E to Form S-8 under the Securities Act of 1933, as amended.This Registration Statement is being filed to register additional shares of Common Stock, par value $0.01 per share (the “Common Stock”), issuable pursuant to The Buckle, Inc. 2005 Restricted Stock Plan (the “Plan”).The remaining shares of Common Stock issuable under the Plan have been registered previously by the Company on its Registration Statement on Form S-8 (No. 333-133384), as amended by Amendment No. 1 to the Registration Statement on Form S-8 (the “Existing Registration Statement”).The Existing Registration Statement is hereby incorporated by reference. Item 8. Exhibits. Exhibit Number Description Opinion of Cline Williams Wright Johnson & Oldfather, L.L.P. (filed herewith). Consent of Cline Williams Wright Johnson & Oldfather, L.L.P. (included in Exhibit 5.1). Consent of Deloitte & Touche LLP (filed herewith). Power of Attorney (included on the signature page to this Registration on Form S-8). SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Kearney, State of Nebraska, on September 9, 2010. THE BUCKLE, INC. By: /S/ KAREN B. RHOADS Name:
